DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 38 is amended.
Claims 1-37 and 53-81 are withdrawn.
Claims 38-40, 43-44, 46-52 and 82-84 are examined on the merits. 
Response to Arguments
Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive:
With respect to the amendment made to claim 38, Applicant’s argue that the combination of references does not disclose an insulation film layer defining a fluid instillation pathway extending along a length of the elongate manifold.
However, this limitation is taught by newly brought reference of Lockwood. See the rejection in view of Lockwood et al. (US 6,685,681) below.
Applicants further argue that the rejection is improper because there the reference of Cornet does not disclose the inner lumen 566 extending along a length of the manifold 502.
However, it is clearly depicted that the inner lumen 566 extending along a length of the manifold 502 (see Cornet, figs. 5A and 5B).
Therefore, the rejection is deemed to be proper.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 38-40, 43, 44, 46-52 and 90 are rejected under 35 U.S.C. 103 as being unpatentable over Cornet (US 2014/0163532) in view of Freedman et al. (US 8,974,428), and further in view of Riesinger (US 7,959,624), Hartwell (US 9,956,121), Blott et al. (US 2012/0259297) and Lockwood et al. (US 6,685,681). 
Regarding claims 38 and 39, Cornet discloses a dressing/drainage system tor treating a tissue site (Figure SA, Abstract, 0006, 0074) comprising:
an elongate manifold 502 (page 7, [0066], line 2; figs. 5A and 5B) with openings 588 (page 7, [0071], line 3; figs. 5A and 5B) and adapted to distribute fluid for drainage (page 7, [0066]), the elongate manifold comprising an insertion end 590 (page 7, [0071], line 10; figs. 5A and 5B), a connection end of drainage tube 106 (fig. 4A), and a length between the insertion end and the connection end, the insertion end adapted for insertion at the tissue site; 
a paddle 552 (figs. 5A and 5B) positioned in fluid communication with the elongate manifold 502 (figs. 5A and 5B) proximate to the insertion end, the paddle comprising a paddle layer 562 (page 7, [0066]; figs. 5A and 5B) extending outward from the elongate manifold and normal relative to the length of the elongate manifold; and 
a tail 138 (figs. 5A and 5B) proximate to the connection end of the elongate manifold, the tail adapted to be positioned proximate to an external opening at the tissue site; 
wherein the paddle comprises a paddle surface 570 (figs. 5A and 5B) and a plurality of surface protrusions 572 (figs. 5A and 5B), the paddle surface defined by the paddle layer 562 (figs. 5A and 5B), the plurality of surface protrusions inherently comprising a protrusion height and a protrusion length, the protrusion height extending outward from the paddle surface and normal to the paddle surface, the protrusion length extending along the paddle surface (see figs. 5A and 5B).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	Cornet does not expressly disclose the dressing, wherein the manifold comprises a foam and the paddle surface is defined by the paddle film layer and a plurality of surface protrusions carried by the paddle film layer, wherein the manifold comprises a first film layer and a second film layer, a periphery of the first film layer configured to be coupled to at least a portion of the second film layer.
	Freedman teaches a wound therapy system (Abstract, line 1), wherein the manifold comprises a foam (col. 7, lines 62-63) and the paddle surface is defined by the paddle film layer 113, 117 (col. 10, lines 2-6; fig. 1C) and a plurality of surface protrusions 133 (col. 14, line 27; fig. 1C) carried by the paddle film layer, wherein the film layer is liquid impermeable (col. 45, line 51), as required by claim 39, wherein the manifold comprises a first film layer and a second film layer (see fig. 1C).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the manifold of Cornet comprising the foam and the paddle of Cornet in the form of film layer, as taught by Freedman in order to provide clinical advantage based on the one-piece design, as motivated by Freedman (col. 2, lines 61-62).
Cornet in view of Freedman do not expressly disclose the structure, wherein a periphery of the first film layer configured to be coupled to at least a portion of the second film layer.
Riesinger teaches a wound dressing (Abstract, lines 1-6), a manifold A (fig. 1a) is included between two layers, wherein a periphery of the first film layer configured to be coupled to at least a portion of the second film layer (see fig. 1a).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the manifold of Cornet/ Freedman between two layers, wherein a periphery of the first film layer configured to be coupled to at least a portion of the second film layer, as taught by Riesinger in order to limit the upper volume of the absorbent body, as motivated by Riesinger (col. 2, lines 7-15).
Cornet in view of Freedman and Riesinger do not expressly disclose the manifold comprising pinched portions.
Hartwell discloses a wound dressing, i.e. manifold (Abstract, line 1), wherein manifold layer is formed by pinching process (col. 10, line 35), i.e. comprising pinched portions.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the manifold layer of Cornet/ Freedman/ Riesinger by the pinching process, as taught by Hartwell in order to simplify the production process by employing a fastening technics of the type conventionally known in the art. 
Cornet in view of Freedman, and further in view of Riesinger /Hartwell do not expressly disclose the dressing, wherein at least one of the surface protrusions comprises a fold.
Blott teaches a wound treatment apparatus (Abstract, lines 1-2), wherein the scaffold comprises protrusions in a form of folds (page 3, [0063]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the scaffold of Cornet/ Freedman/ Riesinger/ Hartwell in the form of folds, as taught by Blott in order to create a three-dimensional form, as motivated by Blott (page 3, [0063], lines 5-6). 
Cornet in view of Freedman/ Riesinger/ Hartwell/ Blott do not expressly disclose the dressing having an instillation film layer defining a fluid instillation pathway extending along a length of the manifold.
Lockwood teaches a wound dressing (Abstract, line 1) comprising a layer 52 (fig. 3) that defines a fluid instillation pathway along the manifold 20 (col. 6, lines 40-48; fig. 3).

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the scaffold of Cornet/ Freedman/ Riesinger/ Hartwell/ Blott with the instillation layer, as taught by Lockwood in order to create a fluid passageway, as motivated by Lockwood (col. 6, lines 40-48).
Regarding claim 40, Cornet discloses the invention discussed above, wherein the manifold layer comprises a plurality of manifold fenestrations/holes 588 disposed through the manifold layer (page 7, [0071]), and the manifold holes 588 are in fluid communication with the elongate manifold 502 (0072, Figure 5A), but does not expressly disclose the dressing, wherein the manifold layer is a film.
Freedman teaches a wound therapy system (Abstract, line 1), wherein the manifold (paddle) is made in the form of film layer (fig. 1C).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the paddle of Cornet in the form of film layer, as taught by Freedman in order to suction exudate from the wound, as motivated by Freedman (col. 47, lines 38-39).
Regarding claim 43, Cornet discloses the dressing, wherein the paddle comprises a plurality of paddle fenestrations/holes 568 (figs. 5A and 5B) disposed through the paddle.
Regarding claim 44, Cornet discloses the dressing, wherein the paddle surface and the plurality surface protrusions 572 (figs. 5A and 5B) in fluid communication with the elongate manifold. 
Regarding claim 46, Cornet discloses the dressing, wherein the paddle layer carries the plurality of surface protrusions wherein the paddle film layer carries the plurality of surface protrusions 572 (figs. 5A and 5B).
Regarding claim 47, Cornet discloses a fluid instillation pathway/inner lumen 566 positioned along the length of the elongate manifold 502 and in fluid communication with the paddle 552 (page 7, [0069], figs. 5A and 5B) and a fluid supply lumen 106 for the fluid canister 112 coupled at the tail (page 1, [0028], figs. 5A and 5B).
Regarding claim 48, Cornet discloses the dressing comprising a barrier/end 560 (page 7, [0066]; figs. 5A and 5B) positioned between the elongate manifold and the fluid instillation pathway.
Regarding claim 49, Cornet discloses the dressing comprising the innerlumen 566 (figs. 5A and 5B) defined between the end 560 and a lumen layer 558 (figs. 5A and 5B) but does not expressly disclose that this layer is film.
Freedman teaches a wound therapy system (Abstract, line 1), wherein the layer is a film (Abstract, line 8).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the layer of Cornet to be a flat film, as taught by Freedman in order to suction exudate from the wound, as motivated by Freedman (col. 47, lines 38-39).
Regarding claim 50, Cornet discloses the dressing comprising a pluralityt of barrier/end 560 fenestrations/openings (page 7, [0069]; figs. 5A and 5B) disposed through the ends 560 in fluid communication between the elongate manifold 502 (figs. 5A and 5B) and the inner lumen 566 (figs. 5A and 5B).
Regarding claim 51, Cornet discloses at least a portion of the manifold layer defining lower the barrier/end 560 (figs. 5A and 5B) but does not expressly disclose the dressing, wherein the manifold is made of film.
Freedman teaches a wound therapy system (Abstract, line 1), wherein the layer is a film (Abstract, line 8).
The rationale of obviousness rejection discussed above in claim 49 is incorporated herein in its entirety.
Regarding claim 52, Cornet discloses the tail under 138 (figs. 5A and 5B) coupled to the connection end for 106 of the elongate manifold 502 and configured to be accessible through the external opening at the tissue site 108 ([0074], [0077], [0078]; figs. 5A and 5B).

Claims 82-84 are rejected under 35 U.S.C. 103 as being unpatentable over Cornet (US 2014/0163532) in view of Freedman et al. (US 8,974,428), and further in view of Riesinger (US 7,959,624), Hartwell (US 9,956,121), Blott et al. (US 2012/0259297) and Lockwood et al. (US 6,685,681), and further in view of Heaton (US 7279612). 
Regarding claim 82, Cornet in view of Freedman and further in view of Riesinger, Hartwell, Blott and Lockwood disclose the invention discussed above but do not expressly disclose the dressing, wherein the paddle taper provides a slope between the paddle taper and the tail.
Heaton teaches a wound treatment apparatus (Abstract, line 1), wherein the paddle taper (col.2, lines 6:3-65; fig. 3} provides a slope between the paddle taper and the tail (marked with the arrow "To Pump") of the device (Fig. 3).

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the paddle of Cornet/ Freedman/ Riesinger/ Hartwell/ Blott/ Lockwood to taper, as taught by Heaton in order to fit snugly around the patient's wound treatment area, as motivated by Heaton (col. 2, lines 63-67).
Regarding claim 83, Cornet in view of Freedman and further in view of Riesinger, Hartwell, Blott and Lockwood disclose the invention discussed above but do not expressly disclose the dressing, wherein the paddle taper provides a slope between the paddle taper and the tail.
Heaton teaches tile paddle taper ((col.2, lines 6:3-65; fig. 3) providing a slope between the paddle taper and the tail (marked with the arrow "To Pump") of the device (Fig. 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the paddle of Cornet/ Freedman/ Riesinger/ Hartwell/ Lockwood to taper in the slope between the paddle taper and tail, as taught by Heaton in order to fit snugly around the patient's wound treatment area, as motivated by Heaton (col. 2, lines 63-67).
Regarding claim 84, Cornet in view of Freedman and further in view of Riesinger, Hartwell, Blott and Lockwood disclose the invention discussed above but do not expressly disclose the dressing, wherein the paddle taper provides a gradual reduction in size between tile paddle width and the tail.
Heaton leaches the paddle taper (Figure 3, column 2, lines 63-65) provides a gradual reduction in size between the paddle tail and tl1e tail (marked with the arrow "To Pump") of the device (Fig. 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the paddle of Cornet/ Freedman/ Riesinger/ Hartwell/ Blott/ Lockwood to taper or gradually reduce in size between the paddle width and tail, as taught by Heaton in order to fit snugly around the patient's wound treatment area, as motivated by Heaton (col. 2, lines 63-67).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781